NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JERRY CORRAL,                                   No.    19-35026

                Plaintiff-Appellant,            D.C. No. 1:18-cv-03004-FVS

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                            Submitted March 3, 2020**
                               Seattle, Washington

Before: IKUTA, R. NELSON, and HUNSAKER, Circuit Judges.

      Jerry Corral appeals the Social Security Administration’s final decision,

affirmed by the district court, denying him Disability Insurance Benefits because

he is not disabled. We have jurisdiction under 28 U.S.C. § 1291 and affirm the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court.

       Corral argues the Administrative Law Judge (“ALJ”) erred by improperly

weighing the medical evidence. We reject this argument. The record in this case

contains conflicting medical opinions about Corral’s ability to work. It also

contains considerable evidence of malingering. The ALJ gave specific, legitimate

reasons for rejecting the challenged medical opinions, Valentine v. Comm’r Soc.

Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009), giving less weight to the opinions

that are based on subjective symptom testimony rather than objective testing or

that are otherwise inconsistent with credited medical evidence, Tonapetyan v.

Halter, 242 F.3d 1144, 1149 (9th Cir. 2001).

       Corral also argues the ALJ violated the law-of-the-case and rule-of-mandate

doctrines by not following the district court’s prior remand order. We disagree.

The ALJ did not re-decide any issues decided by the district court, United States v.

Lummi Indian Tribe, 235 F.3d 443, 452 (9th Cir. 2000), and she did not take any

actions that contradicted the district court’s instructions on remand, Stacy v.

Colvin, 825 F.3d 563, 567–68 (9th Cir. 2016).

       AFFIRMED.




                                          2